DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendments
This Office Action is responsive to the amendment filed 01/26/2021. The examiner acknowledges the amendments to claims 26 and 50-51. Claims 26-53 and 55-66 are subject to examination hereinbelow.  

Response to Arguments
Applicant’s arguments, filed 01/26/2021, with respect to the claim objections of claims 26-53 and 55-66 have been fully considered and are persuasive.  The claim objections of claims 26-53 and 55-66 have been withdrawn. 

Allowable Subject Matter
Claims 26-53 and 55-66 allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 26 and 50-51 comprise allowable subject matter pertaining to “transmit data…when the beacon signal has been detected for the current global data period or within a selected number of previous global data periods” and “enter a search mode when the beacon signal has not detected for the current global data period.”

Claims 27-49, 52-53, and 55-56 are allowable for depending on the allowable subject matter of claims 26 and 51.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931.  The examiner can normally be reached on Monday-Friday 7:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/R.P.D./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791